Judgment of the City Court of Mount Vernon in an action to recover damages because of injuries sustained by reason of defective stairs, and order denying motion to set aside the verdict and for a new trial, reversed on the law and the facts and a new trial ordered, costs to appellant to abide the event, on the ground that the verdict is against the weight of the evidence on the question of negligence, it not being clear as to the cause or manner of plaintiff’s fall on the stairs. Appeal from order denying motion to set aside the verdict and for a new trial on the ground that the verdict was inconsistent and contrary to law dismissed. Hagarty, Seudder and Davis, JJ., concur; Lazansky, P. J., and Kapper, J., dissent and vote to affirm.